Citation Nr: 0822490	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for low back disability, 
claimed as secondary to service-connected painful neuroma, 
intrapatellar branch of left saphenous nerve.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his November 2007 Substantive Appeal, the veteran 
requested a hearing at the Board in Washington, DC.  Such a 
hearing was scheduled for July 2008.  However, in 
correspondence received in June 2008, the veteran requested a 
videoconference hearing at the RO in lieu of the hearing in 
Washington, DC.  The case is, therefore, remanded for the AOJ 
to schedule the veteran for a videoconference hearing.  See 
38 C.F.R. § 20.704(c) (2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing before a Veterans Law Judge at the 
RO, and notify him of the scheduled 
hearing at the latest address of record. 
This hearing is to be scheduled in 
accordance with applicable law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




